Citation Nr: 1538026	
Decision Date: 09/04/15    Archive Date: 09/10/15	

DOCKET NO.  08-19 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, claimed as vision loss, to include as the residual of head trauma, or secondary to hepatitis C.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2011, the Board denied entitlement to service connection for hypertension, hepatitis C, diabetes mellitus, a prostate disability, and skin disease.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for a bilateral eye disability, and entitlement to a total disability rating based upon individual unemployability.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case reveals that certain due process issues must be addressed prior to a final adjudication of the Veteran's current claims.

In July 2015, long after the Board's December 2011 decision became final under 38 U.S.C.A. § 7104 (West 2014), VA received from the Veteran an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) seeking entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder), the residuals of traumatic brain injury, malignant growths of the genitourinary system, and claims to reopen the issues of entitlement to service connection for diabetes mellitus, hepatitis C, and hypertension.  In that application, the Veteran for the first time sought entitlement to service connection for vision loss "secondary to hepatitis C."  Significantly, while the RO has previously adjudicated the issue of entitlement to service connection for a bilateral eye disability secondary to head trauma, it has yet to adjudicate the issue of entitlement to service connection for such pathology as secondary to hepatitis C, and the question whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C is inextricably intertwined.  

Likewise the issues of entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder), residuals of traumatic brain injury, malignant growths of the genitourinary system, and the claims to reopen the issues of entitlement to service connection for diabetes mellitus, hepatitis C, and hypertension are inextricably intertwined with the issue of entitlement to a total disability rating based upon individual unemployability, which is currently before the Board.

Hence, further development of the evidence is necessary prior to a final adjudication of the Veteran's current claims.  Accordingly, the case is once again REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records dated since June 2015 must be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The AOJ should then specifically adjudicate the issues of entitlement to service connection for an acquired psychiatric disorder (including posttraumatic stress disorder), residuals of traumatic brain injury, malignant growths of the genitourinary system, and the claims to reopen the issues of entitlement to service connection for diabetes mellitus, hepatitis C, and hypertension.  That adjudication should include all necessary and appropriate development, to include any additional examinations deemed necessary.  All such information and evidence, once obtained, must be made a part of the Veteran's claims folder.  The Veteran is advised that the Board cannot exercise jurisdiction over any denial without a timely and fully perfected appeal.

3.  Thereafter, the AOJ should readjudicate the Veteran's claim for service connection for a bilateral eye disability (claimed as vision loss), to include as the residual of head injury or secondary to hepatitis C, as well as the issue of entitlement to a total disability rating based upon individual unemployability.  Should any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since July 2013..  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



